DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0054491 (hereinafter “Gallagher”), in view of U.S. Pub. No. 2019/0238204 (hereinafter “Kim”), further in view of U.S. Patent No. 4,214,244 to McKay et al. (hereinafter “McKay”)


Gallagher does not disclose: “each of the transmitter circuits is operable to modify a respective first signal to generate a corresponding second signal for transmission via a respective one of the antenna elements; each of the transmitter circuits comprises a distortion redirection circuit operable to generate a transmit redirection vector; and the modification of the first signal comprises combining the first signal with the transmit redirection vector; the combining of the transmit redirection vector with the first signal shifts a phase of undesired components in the second signal relative to a phase of desired components in the second signal such that the undesired components in the second signal do not coherently combine in the desired direction”.
However, in the same field of endeavor, Kim in figures 1-4 teaches a system wherein: the antenna elements (140) and transmitter circuits (circuits conforming the beam-steering pre-distorter 110) are configured such that desired components of signals output by the plurality of transmitter circuits (110) and radiated via the antenna elements (140) coherently combine in a desired direction (see Para. 63); each of the transmitter circuits (110) is operable to modify a respective first signal (input driving signals (401)) to generate a corresponding second signal 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gallagher and Kim to form the claimed invention, in order to conduct predistortion functions of a first set of signals for an antenna array, therefore, allow beam-steering without corrupting spectrum away from the main beam and where other users may be located (Kim Para. 5)
Gallagher and Kim do not teach “the combining of the transmit redirection vector with the first signal shifts a phase of undesired components in the second signal relative to a phase of desired components in the second signal such that the undesired components in the second signal destructively combine in the desired direction”.
However, in the same field of endeavor, McKay in figures 1 and 2 teaches a system wherein the combining of the transmit redirection vector (angle detector circuit, see 1:42-54) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of McKay to produce a system wherein “the undesired components in the second signal destructively combine in the desired direction” in the Gallagher/Kim invention, in order to enable any unwanted signal present to be utilized during such interruptions of the desired signal for redirecting the antenna by the unwanted signal source rather than by the desired source, such that the polar pattern null of the antenna is pointed in the direction of the unwanted signal, thus suppressing the unwanted signal and allowing the desired source to be utilized with a considerably improved signal-to-unwanted-signal ratio. (McKay, claim 8)

Regarding claims 2-4, Gallagher in view of Kim (Fig. 1-4) teaches a system wherein the transmit redirection vector (signal 405 and Para. 62) is combined with the first signal (401) prior to digital to analog conversion ((DACs) 120) of the first signal. Moreover, Kim in figure 8 teaches a system wherein: each of the transmitter circuits comprises a power amplifier (see PAn and Para. 66 and 71); and the transmit redirection vector is combined with the first signal at an output of the power amplifier (see couplers in the output of PAs).

However, Kim teaches the use of a direction controller 430 and 112 where the combination of the transmit redirection vector with the first signal occurs in the direction controller (430+112)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gallagher and Kim to form the claimed invention in order for the correcting predistortion signals 405 to be further modified using a direction controller 430, to the controlled direction 112 for forming a beam in the desired direction (e.g., modifying the phases of the signals appropriately). (Kim Para. 64). 

Regarding claim 5, Gallagher in view of Kim (Fig. 1A-3) teaches a system wherein, in each one of the transmitter circuits 110, characteristics of the transmit redirection vector are determined based on location in the two- dimensional array of one of the antenna elements (140) that receives the first signal of the one of the transmitter circuits (see Fig. 1a).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gallagher and Kim to form the claimed invention in order to modify the signals using the controlled direction for forming a beam in the desired direction appropriately (Kim Para. 64).

Regarding claims 6-8,  Gallagher in view of Kim (Fig. 3) teaches a system wherein one or more characteristics of the transmit redirection vector (item 406 in FIG. 4) are such that the undesired components (side lobes) in the second signal coherently combine in a direction other than the desired direction (main lobe); and wherein the one or more characteristics of the transmit redirection vector are varied over time such that the undesired components in the second signal are dispersed over a range of angles over time (see Kim Para. 11 and 64); wherein the one or more characteristics of the transmit redirection vector are varied per symbol of the first signal (see Para. 53: values of predistortion configuration parameters).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gallagher and Kim to form the claimed because the predistorter 110 aims to keep the spectral energy of side lobes below prescribed thresholds. (Kim Para. 58) Further, in order to allow beam-steering without corrupting spectrum away from the main beam and where other users may be located. (Kim Para. 5)

Regarding claim 9, Gallagher and Kim do not teach “wherein the one or more characteristics of the transmit redirection vector are determined such that the undesired components in the second signal destructively combine in the desired direction”.
However, in the same field of endeavor, McKay in figures 1 and 2 teaches a system wherein the combining of the transmit redirection vector (angle detector circuit, see 1:42-54) with the first signal shifts a phase of undesired components in the second signal relative to a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of McKay to produce a system wherein “the undesired components in the second signal destructively combine in the desired direction” in the Gallagher/Kim invention, in order to enable any unwanted signal present to be utilized during such interruptions of the desired signal for redirecting the antenna by the unwanted signal source rather than by the desired source, such that the polar pattern null of the antenna is pointed in the direction of the unwanted signal, thus suppressing the unwanted signal and allowing the desired source to be utilized with a considerably improved signal-to-unwanted-signal ratio. (McKay, claim 8) 

Regarding claims 10-15, the combination of Gallagher and Kim disclose the features as recited by the Applicant in claims 10-16 but with receiver circuits/receive mode. Because Kim’s and Gallagher’s transceiver circuits 110 are capable of performing in both transmit and receive mode, one of ordinary skill in the art would have applied the same rationale to create the invention as claimed using the transceiver of Kim to form the claimed invention, because transceiver circuits are reciprocal and can function in both modes. 


However, in the same field of endeavor, McKay in figures 1 and 2 teaches a system wherein the combining of the transmit/receive redirection vector (angle detector circuit, see 1:42-54) with the first signal shifts a phase of undesired components in the second signal relative to a phase of desired components in the second signal such that the undesired components in the second signal destructively combine in the desired direction (See Claim 8: unwanted signal utilized to redirect by the unwanted signal source rather than by the desired source). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of McKay to produce a system wherein “the undesired components in the second signal destructively combine in the desired direction” in the Gallagher/Kim invention, in order to enable any unwanted signal present to be utilized during such interruptions of the desired signal for redirecting the antenna by the unwanted signal source rather than by the desired source, such that the polar pattern null of the antenna is pointed in the direction of the unwanted signal, thus suppressing the unwanted signal and allowing the desired source to be utilized with a considerably improved signal-to-unwanted-signal ratio. (McKay, claim 8) 

Regarding claims 17 and 18, Gallagher in figures 1A, 2A and 2B discloses a system wherein the plurality of antenna elements (106) is formed in a single plastic substrate (Para. 16: 

Regarding claims 19 and 20, Gallagher in figure 2B discloses a system wherein: a first portion of the plurality of transmitter circuits (110) reside in a first circuit assembly (unit cell 108) and a second portion of the plurality of transmitter circuits (110) reside in a second circuit assembly (108); and the first circuit assembly and the second circuit assembly (108) are communicatively coupled via a data bus (202. See Para. 16); Further, Gallagher in figure 4 discloses a system wherein each of the first circuit assembly and the second circuit assembly (108) comprises a serial/deserialization circuit (402) for communicating over the data bus (202).

Response to Arguments
Applicant's arguments/comments filed on January 28, 2021 have been fully considered. Claims 9 and 16 were previously objected to as containing patentable subject matter. However, Application is not yet in condition for allowance because claim 1 was not rewritten including the limitations in the intervening claims.  
Nevertheless, based in the new reference found (McKay) the Examiner believes that claims 1, 9 and 16 are unpatentable under 35 U.S.C. 103 over Gallagher, in view of Kim, further in view of McKay. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845